     Case 5:20-cv-00838-DSF-SP Document 35 Filed 09/07/21 Page 1 of 1 Page ID #:144



 1
 2
                                                          JS-6
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11     JOSEPH BURT TRIGEROS,              ) Case No. 5:20-cv-838-DSF (SP)
                                          )
12                        Plaintiff,      )
                                          )
13                  v.                    )           JUDGMENT
                                          )
14     STANLEY SNIFF, JR., et al.,        )
                                          )
15                     Defendants.        )
       _____________________________      )
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18 States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that the Second Amended Complaint and this
20 action are dismissed without leave to amend.
21
22 Dated: September 7, 2021
23                                       _______________________________
24                                       HONORABLE DALE S. FISCHER
                                         UNITED STATES DISTRICT JUDGE
25
26
27
28
